Title: James Madison to William Allen, 27 June 1835
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir.
                            
                            
                                
                                27. June 1835. 
                            
                        
                        
                        I have just drawn a check on the Bank for $60. Having only fifty to my credit there I must request the favor
                            of you to deposit the additional ten to with friendly respects 
                        please enquire for a box forwarded for Mrs. M. by the Steamboat & send it on—
                        
                    